¢

Case 3:21-mc-80056-TSH Document5 Filed 03/22/21 Page 1 of 2

AO 88B (Rey. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Northern District of California

In re: Ex Parte Application of Pension Foundation

of Presbyterian Church of Korea
Civil Action No. 4:21-mc-80056-TSH

)
)
)
Petitioner )
)
d

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Intarcia Therapeutics, Inc.

 

(Name of person to whom this subpoena is directed)

4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See Attached Schedule. Petitioner prefers to receive the documents sought by electronic transmission or
mail, but can appear at a location within 100 miles of Intarcia's location upon request.

 

 

 

Place: Larson LLP Date and Time:
555 South Flower Street, Suite 4400 . .
Los Angeles, CA 90071 pnilS, 2021 eve Pn

 

 

CO) Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: March 17, 2021

 

 

 

 

CLERK OF COURT
OR
Signature of Clerk or Deputy Clerk ~ Attorney's signature
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Pension
Foundation of Presbyterian Church of Korea , who issues or requests this subpoena, are:

 

Jen C. Won, 555 South Flower Street, Suite 4400, Los Angeles, CA 90071; jwon@larsonllp.com; (213) 205-2950

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
 

Case 3:21-mc-80056-TSH Document 5 Filed 03/22/21 Page 2 of 2

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)
Ss ————— =

 

Civil Action No. 4:21-mc-80056-TSH

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) Intarcia Therapeutics, Inc.
On (date) 03/18/2021

 

% I served the subpoena by delivering a copy to the named person as follows: Ct Corporaiton System,

 

Agent for Service of Process, by leaving with Daisy Montenegro, intake specialist, authorized to accept.

on (date) 3/18/21 @ 10:00 am : oF

 

 

J I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States. or one of its officers or agents, | have also
tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

| declare under penalty of perjury that this information is true.

Date: 3/19/2021 fox v atric

Server's signature

Jose exis, Los Angeles County, Reg# 2019-084201
Printed name and title

 

ASAP Legal /LLC
1607 Jantes M. Wood Blvd. Los Angeles, CA 90015
(213)252-2000

 

Server's address

[32102504.B.exd]

Additional information regarding attempted service. etc.:
